DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/444,912 the examiner acknowledges the applicant's submission of the amendment dated 12/04/2020. At this point, claims 23, 32, and 41 have been amended. Claims 1-22 were previously cancelled. Claims 23-43 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 23-43 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23, 26-32, 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brave et al., (US 2009/0037355 A1) in view of Chan et al., (US Patent No.: 10,534,851 B1, hereinafter Chan).
Regarding claims 23, 32, and 41, taking claim 32 as exemplary:
Brave shows “A system, comprising: a processor; … the operations comprising: evaluating content of a landing page … to identify features of the landing page; predicting a machine learning (ML) classification of the landing page as to post-click user experience based upon the features; and determining one or more adjustments to one or more features of the landing page to change the ML classification of the landing page.” (Paragraph [0093]: “the dwell time necessary to indicate liking can be adaptable to the type of content. All behaviors paragraph [0094]: “The invention also provides a mechanism for plugging-in various machine learning techniques to learn which features are most important, and thus dynamically learn the rules for converting from the behavior vector to the probability of usefulness.” And in paragraph [0117]: “4) The invention also generates intent-driven landing pages, also known as AdGuide and Site Concierge, with recommendations based on what a visitor searched on standard Web search engines such as Google, Yahoo or MSN. If a visitor search "Viking Cooktop" on Google and landed on a customer site, AdGuide serves the best Viking cooktop recommendations to the visitor on the landing page dynamically instead showing him something irrelevant” And in paragraph [0056]: “All of this information is stored as the user's current context vector 602, which is a hybrid vector of terms and documents with weights on each entry reflecting how strongly that term or document reflects the user's current context. As a user enters search terms and/or clicks navigation links, the vector entries corresponding to the terms and phrases entered or clicked are incremented to capture expressed interest.”  – The determining of recommendations on a landing page based on a machine learning technique of Brave is the use of machine learning to determine an adjustment to a landing page. The clicks of Brave is the post-click user experience.)
But Brave does not appear to explicitly recite “and memory comprising processor-executable instructions that when executed by the processor cause performance of operations,” evaluating content of a landing page “of an advertisement, to which a user is at least one of directed or re-directed responsive to selecting the advertisement,” “landing 
However, Chan teaches
“and memory comprising processor-executable instructions that when executed by the processor cause performance of operations.” (Column 3, lines 26-30 and lines 40-43: “a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor… the term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions.” – The processor processing computer program instructions stored on and/or provided by a memory of Chan is the memory comprising processor-executable instructions that when executed by the processor cause performance of operations.)
evaluating content of a landing page “of an advertisement, to which a user is at least one of directed or re-directed responsive to selecting the advertisement” and “landing page of the advertisement.” (Column 20, lines 64-65: “when a visitor (e.g., user that clicks an ad link) is directed to a dynamic landing page,” and in column 25, lines 46-63: “Performance of these two different dynamic landing pages can be tracked and reported on using the performance analytics, such as described above. In an example use case, after a predetermined period of time or threshold performance metric is reached, then the better performing dynamic landing page (e.g., based on configured/selected criteria/metrics, such as visits, Add-To-Carts, Conversion Rate, Revenue per Visit, and/or other criteria/metrics) can be configured as the default/only dynamic landing page that is to be used for the given online marketing/ad campaign for the merchant's web site. In this example, an automated feedback mechanism applies performance measurements for different dynamic landing pages based on A/B comparative testing results, to automatically select an optimal dynamic landing page for a given online ad campaign to improve results for the online ad campaign for the merchant's e-commerce web site.” And in column 27, lines 62-65: “machine learning techniques based on such behavioral data, which can be applied to dynamic landing pages, for example, generic email promotion/ad blast campaigns or trigger email promotion/ad campaigns.” – The landing page that a visitor is directed to after clicking an ad link of Chan is the landing page of an advertisement. The determining the better performing dynamic landing page to be chosen as the default landing page based on selected criteria of Chan is the evaluating of the contents of the landing page.)
“wherein the one or more adjustments are associated with transforming the landing page of the advertisement into a second landing page of the advertisement, wherein the second landing page of the advertisement corresponds to digital content for delivery to a plurality of user computing devices.” (Column 25, lines 46-63: “Performance of these two different dynamic landing pages can be tracked and reported on using the performance analytics, such as described above. In an example use case, after a predetermined period of time or threshold performance metric is reached, then the better performing dynamic landing page (e.g., based on configured/selected criteria/metrics, such as visits, Add-To-Carts, Conversion Rate, Revenue per Visit, and/or other criteria/metrics) can be configured as the default/only dynamic landing page that is to be used for the given online marketing/ad campaign for the merchant's web site. In this example, an automated feedback mechanism applies performance measurements for different dynamic landing pages based on A/B comparative testing results, to automatically select an optimal dynamic landing page for a given online ad campaign to improve results for the online ad campaign for the merchant's e-commerce web site.” – The configuring of a default/only landing page of Chan is the are associated with transforming the landing page of the advertisement into a second landing page of the advertisement, wherein the second landing page of the advertisement corresponds to digital content for delivery to a plurality of user computing devices because the default landing page will the landing page that has been chosen as the only landing page for visitors to access.)
Brave and Chan are analogous in the arts because Brave and Chan all describe the adjustment of websites based on an interaction of a user.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Brave and Chan before him or her, to modify the teachings of Brave to include the teachings of Chan in order to “automatically select an optimal dynamic landing page for a given online ad campaign to improve results for the online ad campaign for the merchant's e-commerce web site” (see Chan column 25, lines 59-62) and thereby increase the capabilities of Brave to be able to provide a more optimal website experience for online advertisements.

Regarding claims 24, 33, and 42, taking claim 33 as exemplary:
Brave and Chan teach the method, system, and computer readable medium of claims 23, 32, and 41 as claimed and specified above.
But Brave does not appear to explicitly recite “the operations comprising: determining a cost function measuring effort for transforming a first quality landing page into a second quality landing page, wherein the first quality landing page is associated with a lower quality than the second quality landing page, wherein the determining the one or more adjustments is based upon the cost function.”
However, Chan teaches “the operations comprising: determining a cost function measuring effort for transforming a first quality landing page into a second quality landing page, wherein the first quality landing page is associated with a lower quality than the second quality landing page, wherein the determining the one or more adjustments is based upon the cost function.” (Column 25, lines 46-63: “Performance of these two different dynamic landing pages can be tracked and reported on using the performance analytics, such as described above. In an example use case, after a predetermined period of time or threshold performance metric is reached, then the better performing dynamic landing page (e.g., based on configured/selected criteria/metrics, such as visits, Add-To-Carts, Conversion Rate, Revenue per Visit, and/or other criteria/metrics) can be configured as the default/only dynamic landing page that is to be used for the given online marketing/ad campaign for the merchant's web site. In this example, an automated feedback mechanism applies performance measurements for different dynamic landing pages based on A/B comparative testing results, to automatically select an optimal dynamic landing page for a given online ad campaign to improve results for the online ad campaign for the merchant's e-commerce web site.” – The conversion rate and revenue per visit as a metric for determining a default landing page of Chan is the transforming of an effort for transforming 

Regarding claims 25, 34, and 43, taking claim 34 as exemplary:
Brave and Chan teach the method, system, and device readable medium of claims 23, 32, and 41.
And Brave teaches “wherein the evaluating the content of the landing page associated with the advertisement to identify the features of the landing page comprises: determining a first feature of the landing page based upon a language style associated with textual content of the landing page.” (Paragraph [0093]: “A second normalization is to normalize based on the content. This is done based on inherent or specified properties of the content. For example, 30 seconds spent on a one paragraph document likely has a different meaning than 30 seconds spent on a ten page document. Dwell time can thus be normalized based on page length or number of words. Similarly 30 seconds spent viewing a 30 second video has a different meaning than 30 seconds spent viewing a five minute video. In many cases the Observer Tag is capable of capturing these page characteristics through information within the DOM (Document Object Model).” And in paragraphs [0075]-[0081]: “[0075] The behaviors captured include: [0076] Pages visited and in what order [0077] Time spent on each page [0078] Links clicked [0079] Searches performed [0080] Time spent scrolling on a page [0081] Portion of page visible in the browser window, and for how long”– The length of content such as a paragraph or 10 page document of Brave is the language style.)

Regarding claims 26 and 35, taking claim 35 as exemplary:
Brave and Chan teach the method and system of claims 23 and 32 as claimed and specified above.
And Brave shows “wherein the evaluating the content of the landing page associated with the advertisement to identify the features of the landing page comprises: determining a first feature of the landing page based upon one or more HyperText Markup Language (HTML) Document Object Model (DOM) elements of the landing page.” (Paragraph [0093]: “A second normalization is to normalize based on the content. This is done based on inherent or specified properties of the content. For example, 30 seconds spent on a one paragraph document likely has a different meaning than 30 seconds spent on a ten page document. Dwell time can thus be normalized based on page length or number of words. Similarly 30 seconds spent viewing a 30 second video has a different meaning than 30 seconds spent viewing a five minute video. In many cases the Observer Tag is capable of capturing these page characteristics through information within the DOM (Document Object Model).”– The DOM object model of Brave is the HTML DOM-type feature.).

Regarding claims 27 and 36, taking claim 36 as exemplary:
Brave and Chan teach the method and system of claims 23 and 32 as claimed and specified above.
And Brave shows “wherein the evaluating the content of the landing page associated with the advertisement to identify the features of the landing page comprises: determining a first feature of the landing page based upon readability associated with textual content of the landing page.” (Paragraph [0093]: “A second normalization is to normalize based on the paragraphs [0075]-[0081]: “[0075] The behaviors captured include: [0076] Pages visited and in what order [0077] Time spent on each page [0078] Links clicked [0079] Searches performed [0080] Time spent scrolling on a page [0081] Portion of page visible in the browser window, and for how long”– The length of content such as a paragraph or 10 page document of Brave is the readability.)

Regarding claims 29 and 38, taking claim 38 as exemplary:
Brave and Chan teach the method and system of claims 23 and 32 as claimed and specified above.
And Brave shows “wherein the evaluating the content of the landing page associated with the advertisement to identify the features of the landing page comprises: determining a first feature of the landing page based upon one or more characteristics of multimedia content of the landing page.” (Paragraph [0083]: “Media launched, time spend viewing that media, and explicit action taken on the media”– The media of Brave is the media type feature.)

Regarding claims 30 and 39, taking claim 39 as exemplary:
Brave and Chan 
And Brave shows “wherein the evaluating the content of the landing page associated with the advertisement to identify the features of the landing page comprises: determining a first feature of the landing page based upon a number of input element types in the landing page.” (Paragraph [0093]: “A second normalization is to normalize based on the content. This is done based on inherent or specified properties of the content. For example, 30 seconds spent on a one paragraph document likely has a different meaning than 30 seconds spent on a ten page document. Dwell time can thus be normalized based on page length or number of words. Similarly 30 seconds spent viewing a 30 second video has a different meaning than 30 seconds spent viewing a five minute video. In many cases the Observer Tag is capable of capturing these page characteristics through information within the DOM (Document Object Model).” And in paragraphs [0075]-[0081]: “[0075] The behaviors captured include: [0076] Pages visited and in what order [0077] Time spent on each page [0078] Links clicked [0079] Searches performed [0080] Time spent scrolling on a page [0081] Portion of page visible in the browser window, and for how long”– The inherent or specified properties of the content of Brave is the e landing page based upon a number of input element types in the landing page.)

Regarding claims 31 and 40, taking claim 40 as exemplary:
Brave and Chan teach the method and system of claims 23 and 32 as claimed and specified above.
But Brave 
However, Chan teaches “wherein the evaluating the content of the landing page associated with the advertisement to identify the features of the landing page comprises: determining a first feature of the landing page based upon a similarity between the advertisement and the landing page.” (Column 25, lines 24-26& 46-63: “In one embodiment, the different dynamic landing pages of FIGS. 6A-B can both be associated with a given online marketing/ad campaign for a merchant's web site… Performance of these two different dynamic landing pages can be tracked and reported on using the performance analytics, such as described above. In an example use case, after a predetermined period of time or threshold performance metric is reached, then the better performing dynamic landing page (e.g., based on configured/selected criteria/metrics, such as visits, Add-To-Carts, Conversion Rate, Revenue per Visit, and/or other criteria/metrics) can be configured as the default/only dynamic landing page that is to be used for the given online marketing/ad campaign for the merchant's web site. In this example, an automated feedback mechanism applies performance measurements for different dynamic landing pages based on A/B comparative testing results, to automatically select an optimal dynamic landing page for a given online ad campaign to improve results for the online ad campaign for the merchant's e-commerce web site.” – The selecting of an optimal dynamic landing page for a given ad campaign based off of the metrics of Chan 
Claim 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brave and Chan as applied to claims 23 and 32 above, and further in view of Trevisiol et al., (US 2017/0154356 A1, hereinafter Trevisiol).
Regarding claims 28 and 37, taking claim 37 as exemplary:
Brave and Chan teach the method and system of claims 23 and 32 as claimed and specified above.
And Brave and Chan do not appear to explicitly recite “wherein the evaluating the content of the landing page associated with the advertisement to identify the features of the landing page comprises: determining a first feature of the landing page based upon a determination of whether the landing page is mobile-optimized.”
However, Trevisiol teaches ““wherein the evaluating the content of the landing page associated with the advertisement to identify the features of the landing page comprises: determining a first feature of the landing page based upon a determination of whether the landing page is mobile-optimized.” (Paragraph [0027]: “The user interface in this context refers to all possible key factors for engaging users and guiding them towards the action desired by the advertiser. User interface features may include, for example, features which have been optimized for viewing on a mobile device such as a smartphone, appropriate amounts of text and graphics, etc. The proposed methodology takes into account the behavior of the users as measured with historical post-click metrics such as dwell time by the user on the landing page, and also a large set of features that characterize the content and structure of the landing pages. This technique provides a fine-grained rating of any ad landing page. One significant advantage of the disclosed model once trained is its ability to infer the ad quality rating and to generate suggestions for improvement to the advertiser for any new and unseen ads.” – The taking into account the factors of features that have been Trevisiol is the evaluating the content of the landing page associated with the advertisement to identify the features of the landing page comprises: determining a first feature of the landing page based upon a determination of whether the landing page is mobile-optimized.)
Brave, Chan, and Trevisiol are analogous in the arts because Brave, Chan, and Trevisiol all describe the adjustment of websites based on visits.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Brave, Chan, and Trevisiol before him or her, to modify the teachings of Brave and Chan to include the teachings of Trevisiol in order to incorporate “key factors for engaging users and guiding them towards the action desired by the advertiser … optimized for viewing on a mobile device such as a smartphone, appropriate amounts of text and graphics, etc.” (see Trevisiol paragraph [0027]) and thereby increase the capabilities of engaging a user of Brave and Chan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124